 Case 5:20-cv-02247-SVW-MAA Document 5 Filed 11/05/20 Page 1 of 6 Page ID #:8

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No.: 5:20-cv-02247-SVW-MAA                                              Date: November 5, 2020
Title:      Sean Jones v. T. Jury et al.


Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                   James Muñoz                                                N/A
                   Deputy Clerk                                      Court Reporter / Recorder

           Attorneys Present for Plaintiff:                     Attorneys Present for Defendants:
                        N/A                                                   N/A

Proceedings (In Chambers):              Order re: Filing of Petition

        On September 29, 2020, Petitioner Sean Jones (“Petitioner”), a federal inmate currently
incarcerated at United States Penitentiary-Victorville, filed a pro se petition for writ of habeas
corpus pursuant to 28 U.S.C. § 2241 (“Section 2241”) (“Petition”) in the United States District Court
for the Southern District of New York. (Pet., ECF No. 1.) The Petition was transferred to this Court
on October 19, 2020. (ECF No. 2.)

       Petitioner raises several claims stemming from an incident on June 8, 2020 when Petitioner
allegedly suffered a severe fall while walking up the stairs on his way back to his cell after
showering. (Pet. 3–4.) He alleges that prison guards mistreated him and falsified disciplinary
charges, challenges his conditions of confinement and denial of medical treatment, and seeks
$500,000 in damages. (Id. at 3–8.)

        Petitioner recently filed another 2241 Petition in this Court that raises largely identical
claims. See Pet., Jones v. Jury, No. 2:20-cv-08771-SVW-MAA (“Jones I”) (filed Sept. 23, 2020),
ECF No. 1. However, the Petition raises a new claim against K. Dorsey, “the mental health lady,”
alleging that Dorsey suggested Petitioner intentionally hurt himself, and that Petitioner was denied
mental health treatment. (Pet. 2, 8.) Further, the Jones I Petition contains allegations regarding
Petitioner’s disciplinary charges and his conditions of confinement in the Special Housing Unit are
not included in the instant Petition. (Jones I Pet. 5–6.) Accordingly, the Court cannot treat the
instant Petition as duplicative or construe it as an amended petition in Jones I.

       The Petition suffers from certain procedural defects that must be resolved before Petitioner
may proceed with this action. These defects are listed below. The Court ORDERS Petitioner to
respond to the following issues by no later than December 7, 2020.


CV-90 (03/15)                              Civil Minutes – General                               Page 1 of 6
 Case 5:20-cv-02247-SVW-MAA Document 5 Filed 11/05/20 Page 2 of 6 Page ID #:9

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.: 5:20-cv-02247-SVW-MAA                                           Date: November 5, 2020
Title:     Sean Jones v. T. Jury et al.


                                     Lack of Habeas Jurisdiction

       Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts
(“Habeas Rules”) requires summary dismissal of federal habeas petitions “[i]f it plainly appears
from the petition and any attached exhibits that the petitioner is not entitled to relief in the district
court.” See also Habeas Rule 1(b) (applying the Habeas Rules to habeas actions brought pursuant to
Section 2241).

        Relief in the form of a writ of habeas corpus may be granted to a person in custody under the
authority of the United States if the petitioner can show that he is “in custody in violation of the
Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241(c)(1), (3). In general,
habeas proceedings provide a forum in which to challenge the “legality or duration” of a prisoner’s
confinement. Crawford v. Bell, 599 F.2d 890, 891 (9th Cir. 1979); see also Preiser v. Rodriguez,
411 U.S. 475, 484 (1973) (“[T]he essence of habeas corpus is an attack by a person in custody upon
the legality of that custody . . . .”); Tucker v. Carlson, 925 F.2d 330, 331 (9th Cir. 1991) (concluding
that challenges to “the manner in which [a] sentence was executed,” or to “the fact or duration of . . .
confinement,” are properly brought in habeas petitions pursuant to Section 2241). A habeas corpus
petition brought pursuant to Section 2241 is the proper vehicle for a federal inmate’s challenge to the
manner, location, or conditions of a sentence’s execution. Hernandez v. Campbell, 204 F.3d 861,
864 (9th Cir. 2000). To the extent a federal inmate challenges his conditions of confinement, or to
the extent the inmate seeks damages or injunctive relief for civil rights violations, the inmate’s
claims are properly brought pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of
Narcotics, 403 U.S. 388 (1971) (“Bivens”). See Badea v. Cox, 931 F.2d 573, 574 (9th Cir. 1991);
Tucker, 925 F.2d at 332.

        In this case, Petitioner appears to challenge only his conditions of confinement and alleged
misconduct by correctional officers. (See Pet. 3–8.) Although he alleges that he faced falsified
disciplinary charges, he does not explain what effect, if any, these charges have had on the duration
of his confinement (for example, by alleging a loss of good time credits). (See id. at 6–7.) Petitioner
seeks $500,000 in damages and does not request any relief relating to his release from confinement.
(See id. at 7.)

       The Court generally has discretion to construe a habeas petition as a civil rights complaint.
See Wilwording v. Swenson, 404 U.S. 249, 251 (1971), superseded by statute on other grounds as


CV-90 (03/15)                             Civil Minutes – General                          Page 2 of 6
Case 5:20-cv-02247-SVW-MAA Document 5 Filed 11/05/20 Page 3 of 6 Page ID #:10

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No.: 5:20-cv-02247-SVW-MAA                                            Date: November 5, 2020
Title:     Sean Jones v. T. Jury et al.

stated in Woodford v. Ngo, 548 U.S. 81, 84 (2006). However, it is not clear that such
recharacterization would be appropriate in this case.

        First, Petitioner has not authorized the $350 filing fee for a civil rights case to be deducted
from his prison trust account pursuant to 28 U.S.C. § 1915(b). Instead, Petitioner requested that the
$5 filing fee for a habeas action be withdrawn from his account. (Pet. 8.) The Court cannot presume
that Petitioner would continue to pursue this action if he knew he ultimately would be obliged to pay
the $350 filing fee regardless of the outcome of his case.

         Second, the Court would be obligated to screen the converted Petition under 28 U.S.C.
§ 1915A to determine whether the complaint is frivolous or malicious, fails to state a claim on which
relief may be granted, or seeks monetary relief against a defendant who is immune from such relief.
If the converted Petition ultimately were to be dismissed on the basis that it is frivolous, malicious,
or fails to state a claim, that dismissal would count as a “strike” against Petitioner with respect to 28
U.S.C. § 1915(g), which provides that a prisoner who has three “strikes” may not bring an action or
appeal without prepayment of the full filing fee “unless the prisoner is under imminent danger of
serious physical injury.”

        Third, it is not in the interest of judicial economy to convert the Petition to a federal civil
rights complaint because the case would require additional court resources to deal with the issues
created by the different filing fees, the absence of information called for by the civil rights complaint
form utilized in this district, and the potential service issues relative to individuals whose conduct
may be in issue.

       Accordingly, it appears that summary dismissal is appropriate. However, out of
consideration for Petitioner’s pro se status, the Court will permit Petitioner an opportunity to
respond before issuing a recommendation that the Petition be summarily dismissed.

        The Court ORDERS Petitioner to respond in writing by no later than December 7, 2020.
Petitioner’s response may take any of the following forms: (1) an Amended Petition raising claims
that challenge Petitioner’s conviction and sentence; (2) a memorandum explaining why Petitioner’s
current claims entitle him to habeas relief; or (3) a civil rights complaint stating Petitioner’s claims,
and a new request to proceed in forma pauperis that includes Petitioner’s inmate trust account
statements and authorization to deduct the $350 filing fee for civil rights actions. The Clerk is
directed to attach the following forms, which Petitioner must use if he chooses to exercise the third


CV-90 (03/15)                             Civil Minutes – General                           Page 3 of 6
Case 5:20-cv-02247-SVW-MAA Document 5 Filed 11/05/20 Page 4 of 6 Page ID #:11

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.: 5:20-cv-02247-SVW-MAA                                          Date: November 5, 2020
Title:     Sean Jones v. T. Jury et al.

option: (1) Form CV-66 (“Civil Rights Complaint”) and (2) Form CV-60P (“Request to Proceed In
Forma Pauperis with Declaration in Support”).

       Instead of filing a response to this Order, Petitioner may request to dismiss this action
voluntarily pursuant to Federal Rule of Civil Procedure 41(a). The Clerk is directed to attach Form
CV-09 (Notice of Dismissal Pursuant to Federal Rules of Civil Procedure 41(a) or (c)) to this Order
to Show Cause.

        In the event Petitioner opts to dismiss this action, he may amend his 2241 petition or civil
rights complaint in Jones I to include the additional claims raised in this action. Alternatively,
Petitioner may opt to dismiss the Jones I action and include all allegations and claims he wishes to
pursue in an amended 2241 petition or civil rights complaint in this action.

       Petitioner expressly is cautioned that failure to respond to this Order by December 7,
2020 will result in a recommendation that the Petition be summarily dismissed for lack of
jurisdiction, and for failure to prosecute and failure to comply with a court order pursuant to
Federal Rule of Civil Procedure 41(b).


                                          Personal Jurisdiction

       The proper respondent to a habeas action challenging present physical confinement is “the
warden of the facility where the prisoner is being held.” Rumsfeld v. Padilla, 542 U.S. 426, 435
(2004). Where the improper respondent is named in a Section 2241 petition, the Court lacks
personal jurisdiction over the action and may dismiss the action. See Johnson v. Reilly, 349 F.3d
1149, 1153 (9th Cir. 2003).

        Petitioner named Lt. T. Jury, K. Dorsey, S.I.S. Valli, and C.O. J. Cervantes as the
respondents to his Petition. (Pet. 1–2.) Lt. T. Jury, K. Dorsey, S.I.S. Valli, and C.O. J. Cervantes are
not the proper respondents to this action. In the event that Petitioner wishes to proceed in habeas,
Petitioner is ORDERED to file a response to this Order identifying by name the proper
respondent—the warden of United States Penitentiary-Victorville, the institution in which Petitioner
is incarcerated—by no later than December 7, 2020. Failure to do so will result in the Court’s
recommendation that the action be dismissed for lack of personal jurisdiction over the Petition.



CV-90 (03/15)                             Civil Minutes – General                         Page 4 of 6
Case 5:20-cv-02247-SVW-MAA Document 5 Filed 11/05/20 Page 5 of 6 Page ID #:12

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

Case No.: 5:20-cv-02247-SVW-MAA                                       Date: November 5, 2020
Title:       Sean Jones v. T. Jury et al.

       Petitioner expressly is cautioned that failure to respond to this Order by December 7,
2020 will result in a recommendation that the Petition be dismissed without prejudice for lack
of personal jurisdiction, and for failure to prosecute and failure to comply with a court order
pursuant to Federal Rule of Civil Procedure 41(b).

         It is so ordered.


                                  Petitioner Did Not Use Form CV-27

       The Petition does not appear on Form CV-27, the standard form for Section 2241 petitions
approved and supplied by the Central District of California for habeas petitions filed by federal
inmates in this Court. Pursuant to Habeas Rules 1(b) and 2(d) and Central District of California
Local Civil Rule 83-16.1, a habeas petition filed in this district must substantially follow the
standard form for federal habeas cases approved and supplied by the Court. The information
required by Form CV-27 is critical so that the Court can meet its duty under Rule 4 of the Habeas
Rules to ascertain whether the procedural requirements for a habeas action have been met.

        In the event that Petitioner wishes to proceed in habeas, Petitioner is ORDERED to file, by
no later than December 7, 2020, an amended petition that incorporates a completed Form CV-27,
which is attached to this Order.

        Petitioner expressly is cautioned that failure to respond to this Order by December 7,
2020 will result in a recommendation that the Petition be dismissed without prejudice for
failure to prosecute and failure to comply with a court order pursuant to Federal Rule of Civil
Procedure 41(b).

         It is so ordered.


Attachments
Form CV-09 (Notice of Dismissal Pursuant to Federal Rules of Civil Procedure 41(a) or (c))

Form CV-27 (Petition for Writ of Habeas Corpus by a Person in Federal Custody (28 U.S.C.
§ 2241))


CV-90 (03/15)                               Civil Minutes – General                    Page 5 of 6
Case 5:20-cv-02247-SVW-MAA Document 5 Filed 11/05/20 Page 6 of 6 Page ID #:13

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.: 5:20-cv-02247-SVW-MAA                                     Date: November 5, 2020
Title:     Sean Jones v. T. Jury et al.


Form CV-60P (Request to Proceed without Prepayment of Filing Fees with Declaration in Support)

Form CV-66 (Civil Rights Complaint)




CV-90 (03/15)                             Civil Minutes – General                  Page 6 of 6
